Case 4:19-cv-00402-ALM Document 60-11 Filed 10/01/19 Page 1 of 3 PageID #: 932




                      Exhibit 11
                                                                                                                                        3                                         Reactivate
       Search                         Case 4:19-cv-00402-ALM
                                        Case                 Document
                                              4:19-cv-00402 Document   60-11
                                                                     1-11      Filed
                                                                           Filed     10/01/19
                                                                                  06/03/19    Page
                                                                                            Page 2 of23ofPageID
                                                                                                          3 PageID #: 933
                                                                                                                #: 133                                                            Premium
                                                                            Home       My Network       Jobs         Messaging   Notifications     Me               Work


                              Attorney Needed ASAP - Able to respond to new cases today? Immediate need for a local attorney. Ad

                                                                                                                                       Promoted




                                                                                                                                            Attorney Needed           Want to try a Leica?
                                                                                                                                                  ASAP               What Microscope? Call Us
                                                                                                                                        Able to respond to new       for a Free Demo "Leica's
                                                                                                                                       cases today? Immediate            Exclusive Dealer"
                                                                                                                                       need for a local attorney.

                                                                                                Message         More…
                                                                                                                                              Learn more                   Learn more

Vishal Agarwal                                                                            Expedien India Pvt. Ltd.
                                                                                                                                     People Also Viewed
Partner & Head of Systems Development at Expedien India                                   Indian Institute of Technolo…
Pvt. Ltd.                                                                                                                                        Supriya Tripathi • 3rd
Gurgaon, Haryana, India · 500+ connections · See contact info                                                                                    Director Of Products at RMgX


                                                                                                                                                 Bhavika Sharma • 3rd
                                                                                                                                                 Actively looking for a change as a
Experience                                                                                                                                       Business Analyst with a product based
                                                                                                                                                 company preferably in Gurgaon, HR
            Partner & Head of Systems Development
                                                                                                                                                 Ajay K. Jain • 3rd
            Expedien India Pvt. Ltd.
                                                                                                                                                 Senior Vice President, Global Delivery at
            Nov 2015 – Present · 3 yrs 7 mos
                                                                                                                                                 AdvantageGo
            Gurgaon, India
            Expedien India Pvt. Ltd. is Indian arm of Expedien Inc, Houston, TX, USA. Expedien Inc. specializes in                               Brijesh singh
            providing Enterprise Data Management, Analytics, Business Intelligence, Data Warehousing, Data
                                                                                                                                                 Assistant Manager IT and operation at
            Integration, Data Migration, Master Data Management, SAP, and Application Development and
                                                                                                                                                 Nineteen Apparels Pvt.ltd
            solutions to its clients across North America, Europe & Asia.

            Expedien India has started operations in Gurgaon recently to focus on Enterprise Systems                                             Neelam Rawat
            development and business consulting.                                                                                                 Sr.HR Generalist at Expedien eSolutions
                                                                                                                                                 Ltd.

            Partner and Business Head                                                                                                            Kapil Taneja
            RMgX                                                                                                                                 Chairman Of The Board at Purple Group
            Apr 2017 – Present · 2 yrs 2 mos                                                                                                     Jaipur
            Gurgaon, India
            RMgX is a Gurgaon based digital product innovation & consulting firm. At RMgX, we design and
                                                                                                                                                 Saurav Pandey • 3rd
            build elegant, data-driven digital solutions for complex business problems. At the core of solutions,                                UX/UI Designer at the intersect of tech,
            crafted by us is a very strong User Experience practice to deeply understand the goals and                                           design and human behavior.
            emotions of business and end-users.
                                                                                                                                                 Bhavika Kattukar
                                                                                                                                                 Graphic designer
            Co-Founder
            Crindo
                                                                                                                                                 Manuj Gupta
            Nov 2015 – Mar 2017 · 1 yr 5 mos
                                                                                                                                                 Manager Technology at Publicis Sapient
            New Delhi Area, India
            Our first product Lx-Me was to enable travel agency businesses to become a certified seller of
                                                                                                                                                 Puran Bisht
            luxury products. We had number of luxury hotel brands like Soneva, Conrad, Keemala and Anantara
            offering learning programs on the platform for their various properties. Platform was used by more                                   Xtensible Business Reporting at Aptara
            than 1000 luxury travel agency businesses.                                                                                           Corp


                                                                                                                                     Learn the skills Vishal has
            Head of Systems Development
            Expedien, Inc.                                                                                                                               Setting Up a PMO
            Jun 2014 – Oct 2015 · 1 yr 5 mos                                                                                                             Viewers: 13,780
            Gurgaon, India
            Expedien Inc expanded into skills development and e-learning offering. I joined the team to build
            the system and operations from ground up
                                                                                                                                                         Git for Teams
                                                                                                                                                         Viewers: 11,407


            IT Strategy Consultant
                                                                                                                                                         Project Management
            passbrains ag
                                                                                                                                                         Foundations: Integration
            Jun 2013 – May 2014 · 1 yr                                                                                                                   Viewers: 8,566
            Gurgaon, India
            Pass Technologies AG is a niche service provider of Independent Verification & Validation (V&V) and                      See more courses
            Quality Assurance (QA) Services. Passbrains is an innovative crowd testing platform offered by Pass
            group.                                                                                                                     Promoted
            ... See more
                                                                                                                                                   Bloomberg
                                                                                                                                                   Data driven, unbiased coverage from a
Show 4 more experiences                                                                                                                            trusted source.


                                                                                                                                                   Strategy @ HEC Paris
                                                                                                                                                   Earn a Corporate Strategy certificate
Education                                                                                                                                          on your CV, 100% online, 6000+
                                                                                                                                                   alumni
            Indian Institute of Technology, Delhi                                                                                                  Fight Healthcare Fraud
            M.Tech.                                                                                                                                Our lawyers can help you claim a
                                                                                                                                                   reward through qui tam whistleblower
            1993 – 1995                                                                                                                            law.



            Malaviya National Institute of Technology Jaipur
            B.E., Mechanical
            1989 – 1993




Skills & Endorsements

Team Management · 55
     Endorsed by Bidyut Thakur and 1 other who is
                                                                    Endorsed by 12 of Vishal’s colleagues at Sapient
     highly skilled at this



Software Project Management · 51
     Endorsed by Vishal Khera and 3 others who are
                                                                    Endorsed by 11 of Vishal’s colleagues at Sapient
     highly skilled at this



Global Delivery · 33

     Endorsed by Vishal Khera and 1 other who is highly
                                                                    Endorsed by 10 of Vishal’s colleagues at Sapient
     skilled at this



                                                     Show more



Recommendations
 Received (13)         Given (3)


          Anurag Shrivastava                 Vishal is a wonderful manager he likes to do the things in an
          Software Development               innovative manner. Always willing to take extra responsibility in
          Manager at Amazon
                                             project he has lead from front many times in crises and made the
          August 29, 2011, Anurag reported
          directly to Vishal                 deliveries happen. He takes all the pressure and make sure that his
                                             team members are not at all affected by the same. It w... See more


          Sandeep Dhar                       Working with Vishal was a great experience. He is one of the very
          Business Solutions Architect /     few people I have known who has the ability to reduce 10,000 lines
          Senior Practice Leader (BFS)
                                             of spaghetti code to its 100 line functional equivalent in a matter of
          @ NIIT Technologies Ltd.
          May 31, 2010, Vishal worked with
                                             few hours. I could have said a few minutes and not been too off
          Sandeep in the same group          base, but then Vishal himself would have caught that w... See more


                                                    Show more




                                                                                                                                                                                                Messaging
Case 4:19-cv-00402-ALM Document 60-11 Filed 10/01/19 Page 3 of 3 PageID #: 934
